Citation Nr: 1017103	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  06-17 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury to the left eardrum.

2.  Entitlement to service connection for the residuals of a 
right inguinal hernia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to 
December 1995.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran testified at a hearing at the RO before the 
undersigned Member of the Board in August 2007.

This appeal was previously before the Board in December 2007, 
when the issues also included entitlement to service 
connection for bilateral hearing loss and entitlement to 
service connection for tinnitus.  All four issues were 
remanded to the RO for additional development.  Afterwards, 
service connection for bilateral tinnitus and bilateral 
hearing loss was granted in a September 2008 rating decision.  
These grants are considered to be full grants of the benefits 
sought on appeal.  Consequently, these issues are no longer 
before the Board.  The remaining two issues continued to be 
denied, and they have been returned to the Board for further 
consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The development requested by the December 2007 remand 
included a VA examination to determine the etiology of the 
Veteran's right hernia.  The examiner was to opine as to 
whether or not it was at least as likely as not that the 
right inguinal hernia for which the Veteran underwent surgery 
in June 1996 was related to service.  There is a brief 
private medical opinion on file noting a relationship without 
any particular medical basis.

The Veteran was provided with a VA examination in January 
2008.  However, the examination report did not contain the 
requested opinion.  The claims folder was apparently returned 
in order to obtain the requested opinion, but in a May 2008 
addendum the examiner notes that he is unable to answer the 
question as the two operative reports were not available.  A 
February 2009 examination report contains the current 
findings but did not address the etiology of the hernia.  A 
September 2009 note merely provides additional copies of the 
January 2008, May 2008, and February 2009 reports but again 
fails to provide any additional information as to the 
etiology of the hernia.  

At this juncture, the Board notes that in spite of what was 
stated in the May 2008 addendum, the June 1996 operative 
report is contained in the claims folder.  There is no 
indication that it has been reviewed by any of the examiners.  
The Veteran has not responded to requests to provide the 
records of a hernia surgery he reportedly underwent as a 
child.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The December 2007 Board 
remand requested that the examiner provide an opinion as to 
whether or not the right inguinal hernia that was repaired in 
June 1996 was related to service (as suggested by the private 
opinion).  It did not request that the matter of whether or 
not this disability preexisted service or was aggravated by 
service be addressed.  The requested opinion has not been 
provided.  Therefore, the Board must once again attempt to 
obtain an opinion as to whether or not the right inguinal 
hernia that was repaired in June 1996 is related to active 
service.  

Similarly, the December 2007 remand requested that the 
Veteran be afforded an examination of his left ear, and the 
examiner was to provide an opinion as to whether or not any 
left eardrum perforation was related to the symptoms 
described in the June 2005 lay statements regarding an injury 
to the left ear during an exercise on the flight line.  
Although the Veteran was provided with VA examinations in 
January 2008, February 2008, March 2008, and August 2008, the 
examiner did not provide an opinion as to the etiology of the 
perforation of the Veteran's left eardrum.  This was 
presumably because a perforation of the left eardrum was not 
found on those examinations.  

However, the Board notes that private medical records show 
the Veteran was seen for treatment of a left eardrum 
perforation as recently as March 2004.  This treatment was 
referenced in the December 2007 remand.  The requirement that 
there be a current disability is satisfied when the 
disability is shown at the time of the claim or during the 
pendency of the claim, even though the disability 
subsequently resolves.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  Therefore, given the March 2004 finding as 
well as the opinion requested by the December 2007 remand, 
the Board finds that another attempt must be made to 
determine whether or not any perforation of the left eardrum, 
including that noted in March 2004, may be the result of the 
injury sustained in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should forward the 
Veteran's claims folder to an ear, nose 
and throat specialist.  The examiner 
should be requested to render an 
opinion regarding whether it is at 
least as likely as not (probability 50 
percent or greater) that any left 
eardrum perforation to include the left 
ear perforation noted in private 
records dated from March 2003 to March 
2004 be related to the injury and 
symptoms described in the June 2005 lay 
statements.  An additional examination 
should be scheduled only if it is 
deemed necessary by the examiner.  The 
examiner should provide a complete 
rationale including the reasons and 
bases for all conclusions reached.  If 
the examiner determines that an opinion 
cannot be expressed without resort to 
mere speculation, any missing evidence 
that might enable the opinion to be 
expressed should be noted.  If there is 
no such evidence, the examiner should 
provide the reasons and bases as to why 
any opinion would be speculative.  

2.  The RO/AMC should forward the 
Veteran's claims folder to a specialist 
qualified to express an opinion as to 
the etiology of the Veteran's right 
inguinal hernia.  The examiner should 
be requested to render an opinion 
regarding whether it is at least as 
likely as not (probability 50 percent 
or greater) that the right inguinal 
hernia for which the Veteran underwent 
repair in June 1996 is related to 
service.  The examiner's attention is 
directed to the June 1996 surgical 
report in the claims folder, as well as 
the January 2006 opinion from a private 
doctor.  An additional examination 
should be scheduled only if it is 
deemed necessary by the examiner.  The 
examiner should provide complete 
rationale including the reasons and 
bases for all conclusions reached.  If 
the opinion is different from the 
January 2006 private opinion, the 
examiner should attempt to reconcile 
the differences.  If the examiner 
determines that an opinion cannot be 
expressed without resort to mere 
speculation, any missing evidence that 
might enable the opinion to be 
expressed should be noted.  If there is 
no such evidence, the examiner should 
provide the reasons and bases as to why 
any opinion would be speculative.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the Veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


